SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-K/A (Amendment No. 1) ý ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended May 31, 2010 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number: 001-14608 SCHIFF NUTRITION INTERNATIONAL, INC. (Exact name of Registrant as specified in its charter) Delaware 87-0563574 (State or other jurisdiction of incorporation or organization) (I.R.S.Employer Identification No.) 2002 South 5070 West Salt Lake City, Utah 84104-4726 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (801) 975-5000 Securities registered pursuant to Section 12(b) of the Act: Class A Common Stock, par value $.01 per share (Title of Class) New York Stock Exchange (Name of Exchange) Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YesqNoý Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. YesqNoý Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesýNoq Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesqNoq Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.q Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.: Large accelerated filerqAccelerated filerq Non-accelerated filerq(Do not check if a smaller reporting company)Smaller reporting companyý Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yesq Noý The aggregate market value of the voting and non-voting common equity held by non-affiliates of the registrant was approximately $66,444,268 as of November 30, 2009, the last day of the registrant’s second fiscal quarter, based upon the closing price on the New York Stock Exchange of $5.50 for shares of the registrant’s Class A common stock on November 30, 2009. As of August 31, 2010 the registrant had outstanding 12,883,559 shares of ClassA common stock and 14,973,148 shares of ClassB common stock. EXPLANATORY NOTE Schiff Nutrition International, Inc.(“we,” “us,” or “our”) is filing this Amendment No. 1 to its Form 10-K for the fiscal year ended May 31, 2010, originally filed with the Securities and Exchange Commission (“SEC”) on August 17, 2010 (the “10-K”), for the sole purpose of including the items required under Part III of Form 10-K.No other information in the 10-K is amended hereby. PART III ITEM 10.DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE. Board of Directors The current members of our Board of Directors (the “Board”) are set forth below.The term for each director’s service will expire at the 2010 Annual Meeting of Stockholders. Name Age Position with the Company Eric Weider 47 Chairman of the Board George F. Lengvari 68 Vice Chairman of the Board Bruce J. Wood 60 Chief Executive Officer, President and Director Ronald L. Corey 71 Director Michael Hyatt 65 Director Eugene B. Jones 62 Director Roger H. Kimmel 64 Director Brian P. McDermott 53 Director Set forth below are descriptions of the backgrounds of our current directors.We are not aware of any family relationships among any of our directors or executive officers. Eric Weider has been a director since June 1989 and Chairman of the Board since August 1996. Since 1997, Mr. Weider has been President and Chief Executive Officer of Weider Health and Fitness, a control stockholder of the Company. Mr. Weider also serves as Chairman of the board of directors of Weider Health and Fitness. Mr. Weider is President of the Joe Weider Foundation and is a director of Hillsdale Investment Management, Inc., an investment management company based in Toronto, Canada.Mr. Weider contributes significant knowledge of the nutrition, vitamin and supplement industry and strong corporate leadership experience to our board.In addition, Mr. Weider’s familiarity with our operations and history provides him with the perspective needed to guide effective Board deliberations and to make timely recommendations. George F. Lengvari has been a director since August 1996 and serves as Vice Chairman of the Board. Mr. Lengvari was Vice Chairman of the board of directors of Weider Health and Fitness, a control stockholder of the Company, until August 2009. Mr. Lengvari also served as an executive officer of Weider Health and Fitness from June 1995 through December 2004. Prior to joining Weider Health and Fitness, Mr. Lengvari was a partner for 22 years in the law firm Lengvari Braman and was of counsel to the law firm LaPointe Rosenstein until June 2010.Mr. Lengvari’s legal expertise, coupled with his board leadership experience in our industry, provide him with useful perspective and strategic input to offer to our Board meetings. Mr. Lengvari also brings knowledge of the Company’s business, history and culture to the Board. Bruce J. Woodhas been our Chief Executive Officer, President and a director since June 1999. From January 1998 to December 1998, Mr. Wood was President and a founder of All Stick Label LLC, a private company which manufactures custom pressure sensitive labels. From 1973 to December 1997, Mr. Wood held various management positions with divisions of Nabisco, Inc., a manufacturer and marketer of packaged food, including President and Chief Executive Officer of Nabisco, Ltd., President of Planters Lifesavers Company, and Senior Vice President, Marketing of both Nabisco Biscuit Company and Del Monte USA.Mr. Wood also serves as a director of Payge International Ltd., a private company that manufactures injection molded plastic industrial and advertising products.Mr. Wood’s nearly four decades of executive and operational experience in the consumer goods industry contributes to a unique understanding of our business, including the management of our operations.Mr. Wood’s leadership role at the Company over the past decade has additionally provided him with considerable knowledge of and familiarity with our revenue model and overall growth strategy. Ronald L. Corey has been a director since August 1996. Since 1999, Mr. Corey has been a consultant to various corporations, most recently to Synchro Sports in connection with the Professional Golf Association Champions Tour event in Montreal commencing in 2010. Mr. Corey served as President of the Club de Hockey Canadien Inc. (the Montreal Canadiens) and the Molson Center Inc. from 1982 through July 1999. In addition, between 1985 and 1989, Mr. Corey held the position of Chairman of the Board and director of the Montreal Port Corporation, an agency which maintains and leases infrastructures to private stevedoring companies.Mr. Corey’s broad range of corporate governance experience on our Board and the boards of other large organizations enables him to contribute a fresh perspective to our Board’s deliberations. Michael Hyatt has been a director since April 2009. Mr. Hyatt has been a Senior Advisor at Irving Place Capital (formerly Bear Stearns Merchant Bank), an institutional private equity firm focused on making equity investments in middle-market companies, since October 2008. Prior to that, he was a Senior Managing Director of Investment Banking at Bear Stearns & Co., Inc., having joined in 1980. Mr. Hyatt has served on the Board of Directors of Endo Pharmaceutical Holdings, Inc., a NASDAQ-listed company engaged in the development and sale of pharmaceutical products, since July 2000, and currently serves on its Nominating and Governance Committee and as chair of its Transactions Committee.Mr. Hyatt’s long-standing executive and directorial experience at major global corporations, along with his financial expertise gained from years as a senior investment professional, provides him with the ability to understand and recommend solutions to the challenges faced by our business in a diplomatic manner.Additionally, Mr. Hyatt’s experience in other industries ensures that he brings an independent and unique perspective to our Board. 2 Eugene B. Jones has been a director since April 2009. Since January 2010, Mr. Jones has served as a director of World Heart Corporation, a NASDAQ-listed company that develops ventricular assist devices.Mr. Jones also serves on the boards of the Bank of Utah and Larada Sciences Inc., two privately held companies.From April 2004 through January 2007, Mr. Jones was Chief Financial Officer of Amedica Corporation, an early stage company seeking to develop ceramic orthopedic implants for spinal and reconstructive joint applications. Mr. Jones began working for KPMG LLP, an audit, tax and advisory services firm, in 1973, was elected to partnership in 1984, and retired in 2002.Mr. Jones is a certified public accountant.Mr. Jones’ corporate governance experience on the boards of private and public companies and his knowledge of finance and accounting position him to make an effective contribution to the Board’s understanding of the Company’s financial statements and business model.In particular, Mr. Jones contributes valued financial expertise to our Audit Committee. Roger H. Kimmel has been a director since August 1996. Mr. Kimmel has been Vice Chairman of Rothschild, Inc., an investment banking firm, since January 2001. Mr. Kimmel was a director of Weider Health and Fitness, a control stockholder of the Company, until August 2009. Mr. Kimmel is also Chairman of the Board of Endo Pharmaceutical Holdings, Inc., a NASDAQ-listed company engaged in the development and sale of pharmaceutical products, and is Chairman of Endo’s Nominating & Governance Committee and a member of Endo’s Audit Committee.Mr. Kimmel is also a director of PG&E Corporation, a NYSE-listed company engaged in energy-based businesses and has been Chairman of the Board of Trustees of the University of Virginia Law School Foundation (not-for-profit) since January 2009. Mr. Kimmel brings business, finance, and legal skills, as well as leadership and problem-solving skills developed as an executive and a director of, and legal counsel to, large public companies. His specific expertise includes corporate transactions, finance, investment banking, international business, corporate governance, and legal matters.Mr. Kimmel also brings knowledge of the Company’s business, history and culture to the Board. Brian P. McDermott has been a director since June 2001. Mr. McDermott has been President and Chief Executive Officer of Development Advisors, a consulting practice, since February 2009. From May 1988 to December 2008 Mr. McDermott was a General Partner in Hancock Park Associates, a private equity firm, and held various management and director positions in several of the firm’s portfolio companies, including the following: (i) Mr. McDermott served as President and Chief Executive Officer of Right Start Acquisition Company, a specialty retailer that filed a Chapter 11 bankruptcy petition in February 2009, from December 2003 to April 2008; (ii) Mr. McDermott served as a director, President, Chief Executive Officer or Chairman of Fitness Holdings International, Inc., a retail chain selling home fitness equipment, and its predecessor from November 2001 to December 2008; and (iii) Mr. McDermott held various management positions with Leslie's Poolmart, Inc. from 1988 to May 2000, including President and/or Chief Executive Officer from 1989 to December 1999 and Chairman of the Board from January 2000 to May 2000. From November 1994 to December 1998, Mr. McDermott served as Chairman of the Board of Busy Body, Inc., a specialty retailer of fitness equipment.Mr. McDermott has cultivated strong strategic and leadership skills through his executive experience at a private equity firm and related management roles at various portfolio companies, including several in the fitness industry.Coupled with his directorships at several public and private companies, Mr. McDermott is well positioned to contribute practical advice to our Board regarding operational and governance matters. Executive Officers The following table sets forth the names, ages and titles of our current executive officers. Name Age Position with the Company Bruce J. Wood 60 Chief Executive Officer, President and Director Joseph W. Baty 53 Executive Vice President and Chief Financial Officer Thomas H. Elitharp 61 Executive Vice President-Operations and Support Services Set forth below are descriptions of the backgrounds of our current executive officers. For a description of the background of Mr. Wood, see “Board of Directors” above. We are not aware of any family relationships among any of our directors and executive officers. Mr. Baty has served as Executive Vice President and Chief Financial Officer since November 1999. From January 1997 to October 1999, Mr. Baty served as Senior Vice President-Finance. Prior to joining us, Mr. Baty was a certified public accountant and partner at KPMG LLP, which he joined in 1984. Mr. Elitharp has served as Executive Vice President-Operations and Support Services since June 2001. From September 1997 to May 2001, Mr. Elitharp served as Senior Vice President-Operations. Prior to joining us, Mr. Elitharp held numerous positions with Welch Foods Inc., a manufacturer of food products, for over 18 years, most recently as Director of Operations for its East Coast manufacturing locations. Section 16(a) Beneficial Ownership Reporting Compliance Section 16(a) of the Exchange Act requires our directors and executive officers and persons who beneficially own more than 10% of our Class A common stock to file initial reports of ownership and changes in ownership of our Class A common stock with the SEC. These persons and entities are also required by SEC regulations to furnish us with copies of all Section 16(a) forms they file. We believe, based solely on our review of the copies of such forms and other written representations to us, that during the fiscal year ended May 31, 2010, all reporting persons complied with all applicable Section 16(a) filing requirements, except that an amended Form 3 and a Form 4 were filed for Eric Weider, our director, to report his beneficial ownership of the shares held by Weider Health and Fitness by virtue of his control over the voting and disposition of such shares and to report his indirect interest in a transaction by Weider Health and Fitness in October 2001. 3 Code of Business Conduct and Ethics We have adopted a Code of Business Conduct and Ethics for our officers, including our principal executive officer, principal financial officer, and controller, employees, and directors. The Code of Business Conduct and Ethics is available on our website at www.schiffnutrition.com.In addition, stockholders may request a free copy of the Code of Business Conduct and Ethics from: Schiff Nutrition International, Inc., Attention: Corporate Secretary, 2002 South 5070 West, Salt Lake City, Utah 84104. Any amendment or waiver of our Code of Business Conduct and Ethics relating to any of our officers or directors will be disclosed on our website. In the case of a waiver, the nature of the waiver, the name of the person to whom the waiver was granted, and the date of the waiver will also be disclosed. Corporate Governance Guidelines We have adopted Corporate Governance Guidelines that cover areas such as director responsibilities and qualifications, management succession, and Board committees. A copy of these Guidelines is available on our website at www.schiffnutrition.com.In addition, stockholders may request a free copy of the Corporate Governance Guidelines from: Schiff Nutrition International, Inc., Attention: Corporate Secretary, 2002 South 5070 West, Salt Lake City, Utah 84104. Executive Sessions of Non-Management Directors Our non-management directors regularly meet in executive sessions of the Board in which our management director and other members of management do not participate. These non-management sessions are generally scheduled on the same day as regularly scheduled quarterly meetings of our Board. The presiding director rotates based on pre-established agreement among the non-management directors. In addition, our independent directors meet in executive session at least once per year. Corporate Governance Information Our business is managed under the direction of our Board. To assist in carrying out their responsibilities, our Board has established a standing Executive Committee, Audit Committee, and Compensation Committee. We do not have a standing nominating committee. Controlled Company Exemption Election; Independent Directors We have determined that due to the beneficial ownership by Weider Health and Fitness of greater than 50% of the Voting Shares (approximately 92%), we are a “controlled company” as defined in the New York Stock Exchange (“NYSE”) listing standards. As such, we have elected to be exempted from the NYSE requirements that the Board have a majority of independent directors and that we have a separate nominating/corporate governance committee composed entirely of independent directors. Each of Messrs. Corey, Hyatt, Jones and McDermott has confirmed to the Board that neither he nor any member of his family has any relationship, commercial or otherwise, with the Company (other than as a stockholder and a director). Our Board has thus determined that each of Messrs. Corey, Hyatt, Jones and McDermott is independent, as determined in accordance with NYSE listing standards. Based on the relationships of Messrs. Weider, Lengvari and Kimmel with Weider Health and Fitness, and the relationship of Mr. Wood as our Chief Executive Officer, the Board has determined that during fiscal 2010 none of Messrs. Weider, Lengvari, Kimmel, and Wood was independent.Messrs. Lengvari and Kimmel resigned from the Board of Directors of Weider Health and Fitness in August 2009. Board Leadership Structure Mr. Weider is the Chairman of our Board and Mr. Wood is our Chief Executive Officer, President and a director. The Board has not adopted a specific policy on whether the same person should serve as both the Chief Executive Officer and Chairman of the Board or, if the roles are separate, whether the Chairman should be selected from the non-employee directors or should be an employee. The Board believes it is appropriate to retain the discretion and flexibility to make these determinations from time to time as needed to provide appropriate leadership for the Company. At this time, we believe the most appropriate Board leadership structure for our Company is to separate the roles of the Chief Executive Officer and Chairman of the Board as a result of the differences between the two roles. Our Chief Executive Officer is responsible for the day to day leadership and performance of the Company, while the Chairman of the Board provides strategic guidance to the Chief Executive Officer and sets the agenda for Board meetings and presides over meetings of the full Board.Although Mr. Weider is not independent under NYSE listing standards, the Board believes the experience, leadership and vision he provides as Chairman of the Board are essential to the short and long term success of the Company. 4 Board’s Role in Risk Oversight Our Board oversees the risk management process, while executive management oversees and manages risk on a daily basis. Executive management provides regular reports to our Board on areas of material risk to the Company, including operational, financial, legal, regulatory and strategic risks. While our Board is ultimately responsible for risk oversight, each of the Board committees assists in fulfilling these oversight responsibilities. The Audit Committee oversees management of financial risks by identifying key areas of risk for the Company.The Audit Committee also discusses with management the Company’s policies with respect to risk assessment and risk management and the Company’s significant financial risk exposures and the actions management has taken to limit, monitor or control such exposures.The Compensation Committee is responsible for overseeing the management of risks relating to the compensation of executives and employees. Our Executive Committee oversees the overall strategic plan of the Company and assesses short- and long-term strategic goals and challenges.To facilitate our Board’s oversight of our risk management process, the chairperson of the relevant Board committee reports on its discussions to the full Board at its regular meetings, thereby enabling the Board and its committees to coordinate the risk oversight role and keep informed of any developments impacting the Company’s risk profile. Executive Committee The current members of the Executive Committee are Messrs. Weider, Lengvari, and Wood. During fiscal 2010, the Executive Committee met several times on an informal basis. The Executive Committee has the authority to determine questions of general policy with regard to our business, to the extent permitted by law. Audit Committee The current members of the Audit Committee are Messrs. Jones, Corey and McDermott. Mr. Jones serves as the Chairman of the Audit Committee.Prior to the expiration of his term as a director at the 2009 Annual Meeting of Stockholders, Mr. Powell served as Chairman of the Audit Committee. During fiscal 2010, the Audit Committee met seven times and acted by unanimous written consent twice.The Audit Committee operates pursuant to a written charter that was amended by our Board in July 2009, a copy of which is available on our website at www.schiffnutrition.com. In addition, stockholders may request a free copy of the Audit Committee Charter from: Schiff Nutrition International, Inc., Attention: Corporate Secretary, 2002 South 5070 West, Salt Lake City, Utah 84104. The Audit Committee’s responsibilities include: ● appointment, compensation, retention, and oversight of the independent auditors; ● consulting with the independent auditors with regard to the plan and scope of audit; ● reviewing, in consultation with the independent auditors, the report of audit or proposed report of audit and the accompanying management letter, if any; ● reviewing the impact of new or proposed changes in accounting principles or regulatory requirements; ● consulting with the independent auditors with regard to the adequacy of internal controls and, as appropriate, consulting with management regarding the same; ● pre-approval of audit and non-audit services performed and fees charged, and review of the possible effect of the performance of such services on the auditor’s independence; ● reviewing and approving related party transactions; and ● such other responsibilities set forth in the Audit Committee Charter or as directed by our Board from time to time. Our Board has determined that all members of the Audit Committee are independent and financially literate, as those terms are defined in the NYSE listing standards, and are independent, as such term is defined under the SEC rules. Our Board has also determined that Mr. Jones, current Chairman of the Audit Committee, qualifies as an audit committee financial expert as defined in SEC rules. See the section entitled “Board of Directors” above for a description of the relevant experience of these directors. Compensation Committee The current members of the Compensation Committee are Messrs. Hyatt, Corey and McDermott, each of whom the Board has determined is independent, as that term is defined in the NYSE listing standards. Mr. Hyatt serves as the Chairman of the Compensation Committee.Prior to the expiration of his term as a director at the 2009 Annual Meeting of Stockholders, Mr. Powell served as a member of the Compensation Committee and Mr. McDermott served as the Chairman of the Compensation Committee.During fiscal 2010, the 5 Compensation Committee met five times and acted by unanimous written consent once. The Compensation Committee operates pursuant to a written charter that was amended by our Board in July 2009, a copy of which is available on our website at www.schiffnutrition.com. In addition, stockholders may request a free copy of the Compensation Committee Charter from: Schiff Nutrition International, Inc., Attention: Corporate Secretary, 2002 South 5070 West, Salt Lake City, Utah 84104. The Compensation Committee’s responsibilities include: ● reviewing and approving corporate goals and objectives relevant to our Chief Executive Officer’s compensation, and evaluating our Chief Executive Officer’s performance in light of those goals and objectives; ● establishing and reviewing the compensation, including equity awards, bonuses, and all other forms of compensation for our executive officers and such other officers as directed by our Board; ● reviewing general compensation policies, programs, and guidelines for our employees and the criteria by which bonuses to our employees are determined; ● reviewing and approving all employment, severance, and change in control arrangements with our executive officers; ● acting as Administrator of our equity award plans; and ● such other responsibilities as set forth in the Compensation Committee Charter or as directed by our Board from time to time. Mr. Wood, our Chief Executive Officer, annually reviews the performance of each executive officer and other members of senior management (other than the Chief Executive Officer, whose performance is reviewed by the Compensation Committee) and makes recommendations regarding the base salary and other compensation payable to these officers. The Compensation Committee considers the recommendations of Mr. Wood in determining base salaries, adjustments to base salaries, annual cash incentive program targets and awards, and equity awards, if any, for the executive officers and other members of senior management. The Compensation Committee generally exercises its discretion in modifying any recommended adjustments or awards to executives. The Compensation Committee has the authority to retain consultants and advisors as it may deem appropriate in its sole discretion, and has the sole authority to approve related fees and other retention terms. Beginning in February 2008 and continuing to present, the Compensation Committee has retained the services of Exequity, an independent compensation consulting firm, to advise the Compensation Committee with respect to our overall executive and senior management compensation programs, including market comparisons and long-term incentive programs.However, for fiscal 2010, neither the Compensation Committee nor management worked with Exequity or any other consultant for advice or market research regarding fiscal 2010 compensation. Nominating Committee Functions As set forth in the NYSE listing standards, we are not required to have a nominating committee because we are a “controlled company.”See “Controlled Company Exemption Election; Independent Directors” above. Because of this exemption, and because our Board believes that it is more appropriate for all of our directors to be involved in the process of nominating persons for election as directors, our Board does not have a nominating committee. Accordingly, our Board as a whole performs the functions of a nominating committee and is responsible for reviewing the requisite skills and characteristics of our directors. Our Board will consider candidates for nomination as a director recommended by stockholders, current directors, officers, third-party search firms and other sources. Our Board considers stockholder recommendations for candidates in the same manner as those received from others. For new candidates, our Board generally polls the directors and members of management for their recommendations. Our Board may engage a third-party search firm to identify candidates in those situations where particular qualifications are required or where existing contacts are not sufficient to identify an appropriate candidate. Our Board reviews the qualifications, experience, and background of all candidates. Final candidates are typically interviewed by both Board members and executive management. Our Corporate Governance Guidelines state that members of the Board should possess the highest personal and professional ethics, integrity and values, and be committed to serving the long-term interests of the Company's stockholders. In identifying nominees, the Board also takes into consideration all other factors it considers appropriate with the goal of having a Board with backgrounds, skills and experience in business, finance and other areas relevant to the Company's operations.The Board does not have a policy for considering diversity in identifying director nominees, but generally seeks to have a Board consisting of members that have relevant industry background, experience serving on the boards of large companies (whether public or private) or unique perspective from managing companies in other industries with qualities similar to our business, or any combination of the foregoing attributes. 6 ITEM 11.EXECUTIVE COMPENSATION. Compensation Overview Introduction We qualify as a “smaller reporting company” under the rules of the SEC and as such have elected to provide an overview and summary of our compensation program in lieu of the Compensation Discussion and Analysis. This Compensation Overview section discusses the materialfeatures of our compensation programs and policies for our executive officers and the Compensation Committee’s role in the design and administration of these programs and policies and in making specific compensation decisions for our executive officers, including our “named executive officers,” which for fiscal 2010 under the smaller reporting company rules consist of: ● Bruce J. Wood, our Chief Executive Officer, President and director, ● Joseph W. Baty, our Executive Vice President and Chief Financial Officer, and ● Thomas H. Elitharp, our Executive Vice President-Operations and Support Services. General Philosophy and Objectives The Compensation Committee attempts to promoteour financial and operational success by attracting, motivating, and assisting in the retention of key employees who demonstrate the highest levels of ability and talent. The overall objectives of our compensation policies and practices are to: ● provide competitive compensation arrangements to attract and retain highly qualified executives and other key employees; ● motivate our executive officers and other key employees by aligning pay and performance and subjecting a significant portion of our executive officers’ cash compensation to the achievement of pre-established short-term corporate financial performance objectives; ● create value in the Company and align the interests of our stockholders and executives by providing long-term incentive awards that are based on pre-established long-term corporate performance objectives; and ● ensure that our executive officers serve the best interests of our stockholders in the event of a proposed change in control transaction without concern over their personal financial security. Each element of our compensation program is designed to satisfy one or more of these compensation objectives, and each element is an integral part of and supports our overall compensation objectives. Our executive officer compensation program currently is composed of base salary, an annual cash incentive program that is based on our annual financial performance measured against specific pre-established goals, long-term performance awards and certain severance and change in control benefits. In December 2008, we implemented a new long-term performance program, which included the grant of performance awards to our top eight members of senior management and three-year cliff vesting restricted stock units to the remaining members of senior management. The performance awards are denominated by a targeted dollar value and are payable based on how we perform against specified pre-established goals for net sales, operating income and net cash flow, as measured over the performance period and as discussed below. The performance period for the performance awards is October 1, 2008 through May 31, 2011 and any earned awards will be paid two thirds in cash and one third in shares of our Class A common stock after the end of the performance period.Prior to the implementation of these performance awards, in 2006 we awarded restricted stock units based on our performance against targeted pre-established financial goals for Business Value Created or “BVC” formula that was based on our operating income and return on net capital over the period from January 1, 2006 through May 31, 2008. Since the introduction of long-term performance-based incentive programs in 2006, the Compensation Committee has emphasized the creation of value and the alignment of executive compensation with the interest of our stockholders. In addition, the Compensation Committee believes that a significant portion of total compensation should be tied to our performance, with over half of the executive officer’s total compensation (at target) being paid based on pre-established short-term and long-term financial performance metrics. Determination of Compensation Compensation Committee Retention ofCompensation Consultant. From time to time, the Compensation Committee retains the services of independent compensation consulting firms. Beginning in February 2008, the Compensation Committee retained Exequity, an independent compensation consulting firm, to advise the Compensation Committee with respect to our overall executive compensation programs. For fiscal 2010, the Compensation Committee determined not to consult with, and management did not consult with, Exequity or any other compensation consultant. 7 Involvement of our Chief Executive Officer. Mr. Bruce Wood, our Chief Executive Officer, annually reviews the performance of each executive officer (other than the Chief Executive Officer, whose performance is reviewed by the Compensation Committee). The Compensation Committee considers the recommendations of Mr. Wood in determining base salaries, adjustments to base salaries, annual cash incentive program targets and awards, and equity and performance awards for executive officers. The Compensation Committee generally exercises its discretion in modifying any recommended adjustments or awards to executives.Management also makes presentations to the Compensation Committee regarding the proposed bonus structure and performance goals in comparison to the fiscal budget and anticipated costs and other matters that impact the budget. Components of Compensation Base Salary. Base salaries provide our executive officers with a degree of financial certainty and stability. A competitive base salary is necessary to the development and retention of capable management and is consistent with our long-term goals. Base salaries for executives are determined based upon the Compensation Committee’s evaluation of, among other factors, the responsibilities of the position held, the experience and tenure with the Company of the individual, the job performance of the individual, our general practice to target salary levels at competitive median levels, our overall financial results and general economic conditions. The Compensation Committee generally makes salary adjustments as of August 1 of each year. Mr. Wood has a minimum salary set by his employment agreement, subject to upward adjustment by the Compensation Committee.No formulaic base salary increases are provided to the named executive officers. Based on the recommendations of management in light of the poor economy and the Company’s below budget financial performance in fiscal 2009, annual base salaries for our executive officers and other members of management were not increased for fiscal 2010.The annual salaries of certain other employees were increased 1.5%. Annual Performance-Based Cash Bonuses. The management annual incentive program has been established to reward participants for their contributions to the achievement of Company financial performance. Approximately 90 employees participated in the bonus program for fiscal 2010. The aggregate amount of the bonuses awarded in fiscal 2010 is determined by reference to our financial performance. As discussed below, our performance against a pre-established financial performance target for the fiscal year determines the amount of aggregate bonus pool available for participants in the bonus program and the actual bonus amount a participant may receive. Among the named executive officers, only Mr.Wood’s employment agreement provides parameters for his annual bonus, as it sets his target bonus percentage at 70% of base salary. Target bonuses for the other named executive officers and program participants also are expressed as a percentage of base salary, and for fiscal 2010 were continued at 55% for Messrs. Baty and Elitharp. Actual bonus amounts are determined shortly after fiscal year end after review of Company performance. Our Chief Executive Officer, and at times other members of senior management, presents the final calculation to the Compensation Committee. The Compensation Committee then reviews actual Company performance, the bonus calculations and methodology, and the previously approved annual incentive program financial performance target and bonus grid and determines the amount payable consistent with the pre-established program. The Compensation Committee approved the fiscal 2010 management annual bonus plan following its review with the Chief Executive Officer of the proposed annual bonus structure for 2010 and contemplated budget adjustments and its review of information relating to annual incentive costs (historical and prospective).For fiscal 2010, the Compensation Committee continued the prior year’s financial performance targets based on our performance against a pre-establishedtarget grid for “pre-management incentive cost income from continuing operations before income taxes” (“IBT”), which is based on the Company’s Consolidated Statements of Income line item “Income before income taxes,” adjusted primarily to negate the impact of applicable management incentive plan expenses for the applicable fiscal year.Based on the IBT grid, the bonus amount for each participant would be 100% of target if we attained target IBT of $30.6 million, 30% of target if we attained threshold IBT of $20.8 million and 150% of target if we attained a maximum IBT of $36.4 million.No bonus is payable, however, if the threshold IBT is not met. Total funds placed in the pool for payout to all participants in the plan for fiscal 2010 would be approximately $2.3 million at target IBT; $0.7 million at threshold IBT; and $3.5 million at maximum IBT. For fiscal 2010, approximately $3.4 million was placed in the bonus pool and paid out, based on IBT of approximately $36.2 million, or a financial performance score of 146% of target. In light of the freeze on salary increases for fiscal 2010 for top management and minimal increases for other employees, in July 2009 the Compensation Committee determined that if the Company performed at or above target under our annual performance-based cash bonus program, then it would award an additional bonus under this program in an amount equal to 3% of the individual’s salary, less the amount of salary increase awarded at the commencement of the fiscal year.Since the company performed above target, and none of the executive officers received a salary increase at the commencement of the fiscal year, each of the executive officers earned an additional bonus under this program equal to 3% of his salary. The bonus program for fiscal 2011 is similarly based on the Company’s performance of IBT against pre-established target levels (including, in the case of our executive officers, an additional 5% bonus for target performance in lieu of salary increases similar to the 3% additional bonus discussed above). 8 Performance-Based Long-Term Awards. Our long-term incentive plans have been established to provide employees with an opportunity to share, along with stockholders, in our long-term performance. Stock options, restricted stock and performance-based restricted stock units are intended to help motivate and retain key employees. These awards also more closely align the employees’ interests with those of our stockholders and focus management on building profitability and long-term stockholder value. Due to the introduction of the long-term incentive programs in fiscal 2006 and fiscal 2009, as discussed below, the Compensation Committee has not granted any other equity awards, such as options, to our executive officers since fiscal 2005.The Compensation Committee believes that performance-based awards serve as a more effective incentive tool for senior management than options as the awards vest or are earned based solely on our strategic performance, preserve an equity ownership feature and act as a retention device throughout the performance period. However, the Compensation Committee retains its discretion to use options as an incentive and retention tool for certain non-senior management employees. Commencing in February 2008, the Compensation Committee retained the services of Exequity, an independent compensation consulting firm, to advise the Compensation Committee with respect to the review and implementation of a new long-term incentive program.The Compensation Committee, management and Exequity engaged in numerous discussions regarding the structure, performance goals and payouts, vesting and acceleration terms, market competitiveness, retention value and advisability for a long-term performance-based program.On December 12, 2008, the Compensation Committee approved a bifurcated long-term incentive program, in which it granted cash-denominated performance-based awards to eight members of senior management and three-year cliff vesting restricted stock units to ten other members of management.The Compensation Committee felt that it was important to link payout of awards to our financial performance for those in management who can most directly impact our performance.The Compensation Committee also believed it important to create a strong retention value for key employees through the long-term incentive program and thus granted an aggregate of 240,500 restricted stock units to senior employees, which units cliff vest on May 31, 2011 conditioned upon continued employment through that date.The performance awards were granted to our three executive officers and five other members of senior management based on target award values, aggregating $5,525,000, and will be earned based on our cumulative performance against three pre-established financial performance metrics over the performance period that commenced October 1, 2008 and will end on May 31, 2011, as follows: Performance Metric Weighting Cumulative Net Sales 50% Cumulative Operating Income 35% Cumulative Net Cash Flow 15% No amount, however, will be earned in connection with the performance awards if cumulative operating income for the performance period does not meet or exceed a pre-established minimum amount. The three pre-established financial performance targets are defined as follows: ● “Cumulative Net Sales” means total gross sales minus total sales allowances, discounts, deductions and credits, as determined in accordance with generally accepted accounting principles, for the entire performance period, ● “Cumulative Operating Income” means total gross profit minus total operating expenses, as determined in accordance with generally accepted accounting principles, for the entire performance period, and ● “Cumulative Net Cash Flow” means the aggregate change in “cash and cash equivalents” plus “available for sale securities” between the beginning and end of the performance period, as determined in accordance with generally accepted accounting principles, in each case, as adjusted to take into account certain transactions and events that may occur during the performance period, including mergers, acquisitions, proceeds from issuances of debt or payments on outstanding debt, proceeds from secondary stock offerings, certain capital expenditures, periodic or special cash dividends, costs and expenses incurred in association with incentive plans, and certain contribution margin loss associated with the unplanned launch of individual new products. The Compensation Committee chose these performance metrics as it believes that they are key indicators of performance of the Company that increase shareholder value. The target award value granted in December 2008 to each of the executive officers is as follows: Name Target Award Value Bruce J. Wood, President and Chief Executive Officer $ Joseph W. Baty, Executive Vice President and Chief Financial Officer $ Thomas H. Elitharp, Executive Vice President—Operations and Support Services $ 9 In the event that the cumulative operating income threshold is met, the executive can earn from 17.5% of his target award value for threshold performance against the cumulative operating income goal (and failure to meet the thresholds for the other two financial goals) and up to a maximum of 150% of his target award value for maximum performance against all three financial goals. The target award values for the officers were determined based on data provided by Exequity regarding market comparisons and competitiveness for base salary, annual bonus at target, total cash compensation, long-term incentives and total compensation at target and maximum levels. The amount of the award that is earned based on our performance and application of the weighting and pre-established performance grid is referred to as the “Earned Value.” Two-thirds of the Earned Value shall be paid in cash (subject to any applicable plan limitations, less applicable taxes), and the remaining balance shall be paid in shares of our Class A common stock, based on the closing price on the day preceding the date of the Compensation Committee’s certification of the Earned Value. Executives will be permitted to defer receipt of the shares and cash payable in accordance with Section 409A of the Internal Revenue Code (the “Code”). The Earned Value will vest on May 31, 2011 subject to continued service by the executive through that date.In the event of certain qualifying terminations (i.e., termination by reason of death, disability or qualifying retirement, or terminations by the Company without cause (as defined) or termination by the executive for good reason (as defined)), the executive will vest in the Earned Value on a pro-rata basis based on the number of full months of employment during the performance period.Similar vesting terms are provided in the cliff vesting restricted stock units.The Compensation Committee believes that this approach is fair and reasonable and promotes the employee’s interest in working diligently toward the performance goals and provides a degree of financial stability. In the event of a change in control, all or a portion of the target award value will be paid on an accelerated basis concurrent with the change in control, as follows: (i) if the change in control occurs in fiscal year 2009, then the executive will vest in 1/3 of his target award value; (ii) if the change in control occurs in fiscal year 2010, then the executive will vest in 2/3 of his target award value; and (iii) if the change in control occurs in fiscal year 2011, then the executive will vest 100% in his target award value. These provisions replace the provisions in the existing agreements for Messrs. Baty and Elitharp that provide for full vesting of equity awards upon a change in control, and ensure that our executive officers direct their energies to creating the best deal for our stockholders. Severance and Changein Control Agreements. We have entered into employment-related agreements with each of our named executive officers that generally provide for severance and/or other benefits upon a termination of employment without cause or for good reason, including such a termination during the period beginning 90 days prior to and concluding 12 months following a change in control.These agreements have been in place for several years and have been subsequently renewed, with the last renewals effective as of June 2007 for Mr. Wood and September 2010 for Messrs. Baty and Elitharp.These agreements are designed to retain our executive officers, provide continuity of management in the event of an actual or threatened change in control and ensure that our executive officers’ compensation and benefits expectations would be satisfied in such event. A description of the material terms of these agreements can be found under “Potential Payments Upon Termination or Change in Control—Employment, Severance and Change in Control Agreements.” Perquisites and Other Benefits. We offer medical, dental, vision, disability and life insurance plans, in which executives participate on the same basis as all other employees. We also provide matching contributions under our 401(k) Plan, for which executives also participate on the same basis as all other employees. Under our 401(k) Plan, we contribute 50% of an employee’s contributions up to seven percent of the employee’s wages, subject to certain federal law maximum amounts. The employer matching contributions vest 20% per year of service for the first five years of service, following which the matching contributions are immediately vested. We also provide car allowances to certain management employees, including our named executive officers. Tax Considerations. Code Section 162(m) limits a public company’s federal income tax deduction for compensation paid in excess of $1,000,000 to any of its five most highly compensated executive officers. However, certain “performance-based” compensation is excluded from the $1,000,000 limit if specific requirements are met. The performance awards granted in fiscal 2006 and 2009 are intended to qualify as “performance-based” compensation under Code Section 162(m). While the tax impact of any compensation arrangement is one factor that is considered by the Compensation Committee, such impact is evaluated in light of the compensation policies discussed above. The Compensation Committee’s compensation determinations have generally been designed to maximize the Company’s federal income tax deduction for possible application in future years. However, from time to time compensation may be awarded that is not deductible or fully deductible if it is determined that such award is consistent with the overall design of the compensation program and in the best interests of the Company and its stockholders. 10 Summary Compensation Table The following table sets forth summary information concerning the compensation awarded, paid to, or earned by each of our named executive officers for all services rendered in all capacities to us for the fiscal years ended May 31, 2010 and 2009. Name and Principal Position Year Salary(1) Stock Awards(2) Non-Equity Incentive Plan Compensation(3) All Other Compensation(4) Total Bruce J. Wood Chief Executive Officer, President and Director $ $
